Black, J.
This contest was submitted to the circuit court, under section 3700, Revised Statutes, upon agreed, facts. The facts are these: On the first of June, 1882, plaintiff resided in Johnson county, Missouri, and had on *162hand money of his own, amounting to twenty-one hundred and thirty-five dollars, which the assessor of that county duly assessed for state and county purposes between that date and the first of December, 1882. In January, 1883, plaintiff moved to Bates county, taking the money with him, where he invested the same in a stock of goods, took out a merchant’s license, and has paid the license tax for 1883. The defendant, collector of Johnson county, has issued a tax bill to the sheriff of Bates county, requiring him to collect the J ohnson county tax, and the sheriff of Bates county is about to levy and sell the property of the plaintiff.
1. The assessor is required to make the assessment between the first of June and January (Acts of 1883, p. 134), and, from the oath'juescribed by section 2, Acts of 1881, p. 179, it is clear that the list must include all property owned on the first day of June. Plaintiff, being a resident of Johnson county from J une 1 to December 1, 1882, his personal property was liable to taxation in that county for the year known as the tax-year of 1883. His •subsequent removal to Bates county did not prevent the officers of Johnson county from extending and collecting the tax, nor.1 does the fact that he, in 1883, invested the money in a stock of goods,"and paid a merchant’s license in Bates county for 1883, relieve him from the payment of the Johnson county tax. Had he remained in Johnson county, and there conducted a mercantile business, he would have had to pay a merchant’s tax, though it is a tax for revenue. In' the case of City of Kansas v. Johnson, 78 Mo. 661, the law required every person owning property on the first of January to pay a tax thereon for the fiscal year beginning on the third Monday of April thereafter. J ohnson had paid a merchant’ s-license tax for the year ending April 15, 1878, and another on an entirely different stock of goods, for the year ending in 1879. He sold the first stock of goods in March, 1878, and the goods were then removed from the state; still it *163was held that he must pay a tax for that stock, also, for the fiscal year of 1878, because he owned the goods on and after January 1,1878. Perfect equality in taxation is not attainable, and we do not regard either of the taxes in question in this case as violative of section 3, article 10, of the constitution, which declares that taxes shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax.
2. The law (Acts of 1883, p. 143) provides that, when any person owing personal tax removes from one county in this state to another, it shall be the duty of the collector of the county from whence such person .shall move to send a tax bill to the sheriff of the county into which such person may be found, and, on receipt of the same by said sheriff, it is made his duty to proceed to collect the tax bill in like manner as provided by law for the collection of personal taxes. The point made, that the tax bill issued under this statute is not “due process of law,” is not well taken. The mode of levying and collecting taxes is a matter confided to the legislative power, and such laws are “laws of the land.” Cooley on Taxation (2 Ed.) 48, 49. This statute operates alike upon all persons who, owing a personal tax, move from one county to another, and is not open to the objection made to it. The tax-book, in the hands of the collector, constitutes his warrant and authority for collecting the tax. North Missouri Railroad v. Maguire, 49 Mo. 481. If the property is subject to taxation, and is assessed, and the taxes are extended according to the statute, it must be conceded that the tax-book will authorize the collector to seize and sell personal property. This being so, no reason is seen why the legislature may not authorize the collector to send the tax bill to the sheriff of another county, and give to it the same force that the tax-book had.
Plaintiff does not show himself entitled to any relief whatever, and the judgment is affirmed.
All concur.